Case 18-27360        Doc 43     Filed 04/18/19     Entered 04/18/19 08:44:02          Desc         Page 1
                                                  of 4




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 18-27360
         Peter J Forstner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/15/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,505.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-27360       Doc 43     Filed 04/18/19    Entered 04/18/19 08:44:02                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $2,450.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $2,450.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                             $2,315.25
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $134.75
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,450.00

 Attorney fees paid and disclosed by debtor:                 $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim           Claim         Principal      Int.
 Name                              Class   Scheduled      Asserted        Allowed          Paid         Paid
 BMO HARRIS BANK NA            Secured       42,942.00            NA                NA           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority       1,058.85            NA                NA           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority       7,158.00            NA                NA           0.00       0.00
 LAKEWOOD VALLEY HOA           Secured        2,001.37            NA                NA           0.00       0.00
 LAKEWOOD VALLEY TOWNHOME C Secured           2,582.00            NA                NA           0.00       0.00
 A R M SOLUTIONS               Unsecured         171.88           NA                NA           0.00       0.00
 AD ASTRA RECOVERY/SPEEDY CASH Unsecured          80.00           NA                NA           0.00       0.00
 AURORA EMERGENCY PHYSICIANS Unsecured        2,494.00            NA                NA           0.00       0.00
 BANK OF AMERICA               Unsecured         579.00           NA                NA           0.00       0.00
 CARDWORKS/CW NEXUS            Unsecured      2,732.00            NA                NA           0.00       0.00
 CITY OF CHICAGO CORPORATE COU Unsecured         488.00           NA                NA           0.00       0.00
 COPLEY MEMORIAL HOSPITAL      Unsecured      7,312.95            NA                NA           0.00       0.00
 COPLEY MEMORIAL HOSPITAL      Unsecured      2,457.53            NA                NA           0.00       0.00
 CRITICAL CARE PHYSICIAN OF IL Unsecured         519.11           NA                NA           0.00       0.00
 DREYER CLINIC INC             Unsecured      9,020.00            NA                NA           0.00       0.00
 DREYER MEDICAL CLINIC         Unsecured          62.65           NA                NA           0.00       0.00
 FOX VALLEY MEDICAL ASSOCIATES Unsecured         145.00           NA                NA           0.00       0.00
 HEALTH LAB                    Unsecured      1,667.97            NA                NA           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured     24,054.50            NA                NA           0.00       0.00
 LENDUP CARD SERVICES          Unsecured         426.00           NA                NA           0.00       0.00
 ONEMAIN FINANCIAL             Unsecured      8,651.14            NA                NA           0.00       0.00
 OVERSTOCK                     Unsecured         521.94           NA                NA           0.00       0.00
 PATHOLOGY ASSOC OF AURORA     Unsecured         417.15           NA                NA           0.00       0.00
 SPRINT                        Unsecured      1,861.10            NA                NA           0.00       0.00
 SUBURBAN PHYSICIANS LLC       Unsecured      1,231.00            NA                NA           0.00       0.00
 VALLEY IMAGING CONSULTANTS LL Unsecured      1,152.00            NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-27360      Doc 43    Filed 04/18/19        Entered 04/18/19 08:44:02                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                                Class   Scheduled      Asserted     Allowed          Paid          Paid
 VALLEY IMAGING CONSULTANTS LL   Unsecured         285.00           NA             NA           0.00        0.00
 VALLEY IMAGING CONSULTANTS LL   Unsecured         455.00           NA             NA           0.00        0.00
 VALLEY IMAGING CONSULTANTS LL   Unsecured          41.00           NA             NA           0.00        0.00
 VERIZON                         Unsecured      1,045.07            NA             NA           0.00        0.00
 SHELLPOINT MORTGAGE SERVICING   Secured             0.00           NA             NA           0.00        0.00
 SHELLPOINT MORTGAGE SERVICING   Secured        9,552.87            NA             NA           0.00        0.00
 WILL COUNTY CLERK               Secured        3,358.48            NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                             $2,450.00
        Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                          $2,450.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-27360        Doc 43      Filed 04/18/19     Entered 04/18/19 08:44:02            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
